Per curiam.
Acting pursuant to State Bar Rule 4-106, respondent Robert Martin filed with the State Bar of Georgia a petition for voluntary surrender of his license to practice law. A special master was appointed and determined that respondent had entered a guilty plea in the United States District Court for the Northern District of Georgia to one count of an indictment charging him with criminal conspiracy to defraud and embezzle real estate sale proceeds from the U. S. Department of Housing and Urban Development, a felony. The special master found that the guilty pleas constituted a violation of Standard 66 of Bar Rule 4-102 (d), and recommended that Martin’s application to surrender his license be approved.
The petition for voluntary surrender is granted.

All the Justices concur.

Eugene Novy, for Martin.